 
 

USDC SDNY
DOCUMENT

  

UUme wat BABCOCK

  

DOC #:

DATE FILED

www.wallbabcock.com

: 12/20/2019

   

 

December 20, 2019
VIA ECF & EMAIL

Honorable Analisa Torres

United States District Court for the Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, New York 10007-1312

Torres NYSDChambers@nysd.uscourts.gov

Re: Evergreen East Cooperative v. Bottomley Evergreens & Farms, Inc.
Case No. 1:19-cv-05360-AT

December 13, 2019 Order Regarding Bottomley’s Motion to Enforce Settlement
Agreement

Dear Judge Torres:

Pursuant to Local Civil Rules 5.2, 7.1, and the Court’s Individual Practices § IV(A),
Defendant Bottomley Evergreens & Farms, Inc. (“Bottomley”) submits this letter in response to
the Court’s December 13, 2019 Order (“Order”), Dkt. No. 37. Bottomley hereby withdraws
its blanket request to seal the documents associated with its Motion to Enforce Settlement
Agreement. In compliance with the Order, Bottomley narrows its request to the redaction
of the settlement amount included in the following documents (the “Redacted Documents’’):

Bottomley’s Motion to Enforce Settlement Agreement;

Bottomley’s Memorandum in Support of its Motion to Enforce Settlement Agreement;
Declaration of Ashlee Webster; and

Exhibits B-E, G-K, N-O.

Bottomley is forwarding the proposed redacted versions of the aforementioned documents with
this letter.

Local Civil Rule 5.2, 2013 Committee Note, provides that before filing, “parties should
consider whether the [filing] contains information about settlement discussions or personal
information . . . that should not be in the public file, in which case the [filing] should be sent
directly to chambers instead of via ECF[.]” The Second Circuit has recognized that “settlement
documents in draft form are not part of the public record of a federal case, that the district court

1076 West Fourth Street | Winston-Salem, North Carolina 27101 | 336-722-6300 | wallbabcock.com

ELECTRONICALLY FILED

 

 
Honorable Analisa Torres
December 20, 2019
Page 2

may seal documents in order to foster settlement, and that the district court's power to seal
documents ‘takes precedence over FOIA rules that would otherwise allow those documents to be
disclosed.”” United States v. Glens Falls Newspapers, Inc., 160 F.3d 853, 858 (2d Cir. 1998).
Further, settlement amounts may be redacted in publicly filed documents. Suda v. Sushiden Corp.,
No. 10 CIV. 5692 JGK, 2011 WL 1210206, at *1 (S.D.N.Y. Mar. 23, 2011); Savarese v. Cirrus
Design Corp., No. 09 CIV. 1911 JGK, 2010 WL 815027, at *1 (S.D.N.Y. Mar. 9, 2010); see also
Press-Enter. Co. v. Superior Court of California, Riverside Cty., 464 U.S. 501, 510, 104 S. Ct.
819, 824, 78 L. Ed. 2d 629 (1984) (“openness may be overcome only by an overriding interest
based on findings that closure is essential to preserve higher values and is narrowly tailored to
serve that interest.”).

In this case, the Parties reached a settlement amount that is closely tied to the outstanding
amount owed to Bottomley from Evergreen East Cooperative (“Evergreen”) for goods purchased.
Evergreen received a significant discount in settlement, and Bottomley would prefer to protect the
privacy of its business deals and pricing. Considering Bottomley is no longer seeking a blanket
sealing request, the public’s access to the documents will not be frustrated because all documents
will be available, less the settlement amount. Accordingly, Bottomley respectfully requests that
the Court grant this letter-motion for leave to publicly file its Motion to Enforce Settlement
Agreement and all associated documents, including the Redacted Documents.

Respectfully,

/s/ Ashlee A. Webster
Ashlee A. Webster

Counsel for Bottomley Evergreens & Farms, Inc.

cc: Ross Babbitt via email at rbabbitt@babbitt-lawfirm.com
David Blum via email at david@davidblumnyc.com
John T. Dixon via email at JohnDixon@perkinscoie.com

GRANTED. Defendant is directed to file the redacted
documents to the docket and the unredacted versions
under seal.

SO ORDERED.

Dated: December 20, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
